UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-8046


ANTHONY DACRE,

                 Plaintiff - Appellant,

          v.

LIEUTENANT FLEMING; SGT.         MITCHELL;   SGT.      WILSON;   SGT.
RATTCLIFF; SGT. REYNOLDS,

                 Defendants - Appellees,

          and

HOGGE, Guard; BRYANT, Guard; GREEN, Guard,

                 Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:12-cv-00055-SGW-RSB)


Submitted:   April 25, 2013                     Decided: April 29, 2013


Before AGEE and     WYNN,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Dacre, Appellant Pro Se. Richard Carson Vorhis, Senior
Assistant Attorney General, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Anthony          Dacre    seeks    to    appeal      the    district      court’s

order dismissing his complaint without prejudice for failure to

comply     with    the     court’s      order       to    file    an    amended     complaint

clarifying        what    claims      Dacre     wished       to   pursue     against       which

defendants.            This    court    may    exercise       jurisdiction          only   over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders.                28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545–

46 (1949).         The order Dacre seeks to appeal is neither a final

order    nor      an     appealable       interlocutory           or     collateral        order

because it is possible for him to cure the pleading deficiencies

in   the     complaint          that     were        identified         by    the    district

court.     See Domino Sugar Corp. v. Sugar Workers Local Union 392,

10 F.3d 1064, 1066–67 (4th Cir. 1993).                              Accordingly, we deny

Dacre’s motion for an extension of time to file a supplemental

brief and dismiss the appeal for lack of jurisdiction.

             We dispense with oral argument because the facts and

legal    contentions          are     adequately         presented      in   the    materials

before     this    court       and    argument       would    not      aid   the    decisional

process.



                                                                                     DISMISSED



                                                3